Case 2:19-cv-02263-DSF-JC Document 32 Filed 09/14/20 Page 1 of 2 Page ID #:229




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    BOARD OF DIRECTORS OF                 CV 19-2263 DSF (JCx)
    THE MOTION PICTURE
    INDUSTRY PENSION PLAN, et             Order to Show Cause re
    al.,                                  Contempt
         Plaintiffs,

                     v.

    LUCKY FOOT PRODUCTIONS,
    INC.,
          Defendant.



      Plaintiffs have moved for the Court to issue an order to show cause
   re contempt to Defendant Lucky Foot Productions, Inc. due to Lucky
   Foot’s failure to allow inspection of its records as ordered by the Court’s
   March 2, 2020 judgment. Lucky Foot did not file an opposition to the
   motion. The Court deems this matter appropriate for decision without
   oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

       Based on the evidence provided, the Court finds that the issuance of
   an order to show cause is appropriate. The Court declines to award
   additional attorney’s fees at this time. The request for fees was not
   mentioned in the title of the motion or in the notice of motion. Instead,
   it was only referenced near the end of the memorandum in support of
   the motion and in the proposed order. However, the Court will order
   Defendant to show cause why it should not pay further fees as a part of
   this order.
Case 2:19-cv-02263-DSF-JC Document 32 Filed 09/14/20 Page 2 of 2 Page ID #:230




      Defendant is ORDERED TO SHOW CAUSE why it should not be
   held in contempt for failure to comply with the Court’s March 2, 2020
   judgment. The Court currently anticipates that if Defendant is found
   in contempt a coercive contempt sanction of $300-500 per day will be
   imposed until Defendant purges itself of its contempt.

      Defendant is FURTHER ORDERED TO SHOW CAUSE why it
   should not be ordered to pay an additional $8,459.50 in attorney’s fees
   and $409.50 in costs associated with Plaintiffs’ attempts to enforce
   compliance with the judgment and as provided in the underlying
   agreement between the parties.

      A hearing on this order to show cause is set for October 22, 2020 at
   1:30 p.m. Defendant’s written response to this order must be filed no
   later than October 5, 2020. Plaintiffs’ reply is to be filed no later than
   October 13, 2020. The parties are to contact the Court’s CRD two days
   prior to the hearing to find out if the hearing will be in person or by
   telephonic conference.

      Plaintiffs are to personally serve this order on Defendant no later
   than September 18, 2020.

      IT IS SO ORDERED.



    Date: September 14, 2020                ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        2
